Citation Nr: 1337658	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  09-11 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability (neck condition).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and P.R.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1975 to October 1976, from April 2005 to September 2005, and from April 2006 to September 2006.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2011 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in August 2012 and was remanded for further development.  Specifically, the Board requested the RO/AMC to obtain additional service treatment records, records from the Social Security Administration (SSA), and workers compensation records, as well as provide the Veteran with a VA examination.  The Board finds these requested actions were substantially completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Arie's v. Peake, 22 Vet. App. 97 (2008).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's cervical spine condition did not begin during or was otherwise due to his first period of active service from July 1975 to October 1976.

2.  The Veteran had a cervical spine condition which pre-existed his second period of active service from April 2005 and September 2005.

3.  The Veteran's pre-existing cervical spine condition was not aggravated beyond its natural progression during his active service.


CONCLUSION OF LAW

The Veteran's cervical spine condition was not incurred in or aggravated by his active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§  3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently seeking service connection for his neck condition.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case the Veteran had three different periods of active service.  The first period was from July 1975 to October 1976.  Service treatment records from this period were reviewed and fail to establish the Veteran made any complaint of, or sought any treatment for, any neck condition during this period of service.  Moreover, the Veteran has not alleged his neck condition began during this period.  Instead the Veteran has consistently reported that he initially injured his neck in the 1980s, after this first period of active service.  Accordingly the Board finds the evidence does not establish the Veteran's neck condition began during or was otherwise due to his initial period of active service.

However, throughout the period on appeal the Veteran has consistently asserted that his neck condition, dating back to the 1980s, was aggravated by his active duty service from April to September 2005 and his subsequent period of active service from April 2006 to September 2006.  See e.g. Veteran's December 2005 claim and March 2011 hearing testimony.

Under VA regulations a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, the presumption of soundness only attaches where there has been an induction examination in which the defect, injury, or condition was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, it does not appear the Veteran was provided with an entrance examination before entering active duty in April 2005.  Therefore the presumption of soundness does not apply.  See id. 

 Because the presumption of soundness does not apply clear and unmistakable evidence is not required to establish the Veteran's neck condition existed prior to his second period of military service.  See 38 U.S.C.A. § 1111.  However, in this case, as will be discussed, the extensive evidence of record clearly establishes that the Veteran's neck condition existed prior to his second period of active service from April to September 2005.  

Throughout the course of this appeal the Veteran has consistently reported his chronic neck problems began with an on-the-job injury in the late 1980s while carrying a freezer up some stairs.  The record reflects he underwent his first neck surgery in around 1990 which fused C5-C6.  The Veteran asserted this fusion surgery "straightened out" his neck problems until approximately 2000.  

In around May 2000 the Veteran injured his back on the job while lifting a heavy box.  He described feeling a "snap" or "pop" in the left side of his neck and began experiencing "significant" neck pain that evening.  The Veteran was treated with pain medication and placed on work restrictions.  An x-ray from June 2000 revealed the previous fusion at C5-C6 as well as a narrowing of disk space at C6-C7.  A MRI from July 2000 showed "small central disk protrusion at C4-C5," "solid interbody fusion" at C5-C6, and a four millimeter disk herniation at C6-C7.

The Veteran reported he underwent a second neck surgery in August 2000 which fused C6-C7.  Records indicate this surgery went well, though the Veteran still experienced tightness in his neck.  An x-ray from September 2000 showed prior fusions of C5-6 and C6-7 but alignment of the cervical spine was otherwise normal.

The Veteran was then involved in a motor vehicle accident in June 2002 where he was suddenly rear-ended while driving a van for work.  He reported feeling a "jerk" or "pop" in his neck at the time of the accident and then continued to experience posterior neck pain.  During a medical examination that month decreased range of motion was noted.  The Veteran then began physical therapy.

An additional MRI from August 2002 revealed slightly increased disk bulge at C4-C5, small bulge at C3-C4, and slight disk bulge at C5-C6.  Improvement of the disk bulge at C6-C7 was also noted.  The Veteran was still symptomatic.

On January 2003 the Veteran was provided with an independent medical examination with Dr. D.G. in conjunction with his workers compensation claim relating to the 2002 motor vehicle accident.  The Veteran's chief complaint was neck pain.  He described his pain was constantly present but waned to tolerability for approximately 1/3 of the day.  Range of motion of the cervical spine was flexion to 30 degrees, extension to 0 degrees, right lateral bending to 15 degrees, left lateral bending to 10 degrees, right rotation to 45 degrees, and left rotation to 35 degrees. 

The examining physician opined the Veteran had degenerative disc disease in the cervical spine, with disc protrusions at C4-C5 and C6-C7 as early as July 2000.  The physician opined the Veteran's current neck pain was due in part to his degenerative disc disease at multiple levels, as well as his history of previous injuries.  He opined the May 2000 injury while lifting likely exacerbated or produced the C6-C7 disk protrusion which lead to the August 2000 surgery.  However the physician noted he did not detect any permanent residuals of C7 radiculopathy.  The physician indicated the June 2002 motor vehicle accident was associated with a subjective increase in pain, however no actual change in pathology was established and any temporary strain following the accident resolved without permanent impairment.

In August 2003 the Veteran was evaluated by a military care provider.  This provider noted the Veteran's private physician described chronic changes due to arthritis as well as previous neck procedures to repair a slipped disc.  The Veteran was assessed with a permanent U-2 profile which precluded sit-ups due to his cervical disc disease.

Based on the foregoing the lay and medical evidence unequivocally establishes the Veteran had multiple surgeries to his neck as well as diagnosed cervical disk disease prior to re-entering active duty in 2005.  Additionally, the Veteran was placed on a permanent limited profile due to this condition in August 2003.  Finally, as will be discussed, in August 2013 a VA examiner reviewed the Veteran's claims file and personally examined the Veteran before opining the record contained clear and convincing evidence which was "obvious, manifest, un-debatable" that the Veteran's cervical spine condition pre-existed his periods of active service in 2005 and 2006.  Accordingly the extensive evidence establishes the Veteran's neck condition existed before his second period of active service. 

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The Board will now discuss whether the evidence establishes the Veteran's pre-existing neck condition increased in disability during his second period of active service in 2005 and then his third period of active service in 2006.  All evidence of record has been reviewed and considered.  Although the Board has an obligation to provide reasons and basis supporting this decision, there is no need to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize and discuss the relevant evidence below.    

As an initial matter the Board notes throughout this appeal the Veteran has consistently asserted that his neck condition was aggravated by his 2005 and 2006 periods of active service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing increased pain in his neck or limited motion.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as whether his neck condition was aggravated beyond the normal progression of his condition from his active service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore the Veteran's lay statements regarding symptoms of pain and limitation of motion will be considered in conjunction with the medical evidence.

In April 2005 the Veteran was called to active duty for special work (ADSW) due to his neck condition.  In his March 2011 hearing the Veteran explained ADSW is special orders for individuals who are determined unfit for deployment to complete while the rest of their unit is deployed.  His DD-214 reflects this period of ADSW constituted active duty.

The same month he returned to active duty the Veteran was also evaluated by a private physician, Dr. F.T.  The physician reported he had been treating the Veteran following his 2002 motor vehicle crash and "felt this patient would require surgery to decompress the level above his prior cervical fusion.  The claim for surgery has not been authorized."  The Board notes the physician's use of the past tense in this medical record suggests additional surgery was recommended to repair the prior cervical fusion before April 2005, when the Veteran re-entered active duty.  The Veteran also reported his pain was 8 out of 10 severity and was treated with aspirin or Advil daily.  He stated he also occasionally took Vicodin for his pain but did not like the feeling he experienced after taking that medication.

In July 2005 the Veteran asserted his existing neck pain was more severe and was now a 7 out of 10 severity.  An August 2005 MRI revealed solid fusion of C5-6 but screws at C6-7 made it difficult to determine if there was fusion across these discs.  Alignment was normal aside from operative changes.  Mild broad-based bulging of C3-4 was seen.  The interpreting physician noted these findings were similar to previous exam from August 2003, before the Veteran rejoined active duty, which suggests his disability had not increased.  

Therefore although the Veteran's lay statements suggest an increase in pain, the objective medical evidence demonstrates his neck condition remained similar to his condition in August 2003, before he re-entered military service.  His estimation of pain severity suggests improvement and medical scans suggest no change in his cervical spine condition during active duty.  Therefore the evidence does not establish the Veteran's pre-existing neck condition was aggravated by his period of active service from April to September of 2005.

In April 2006 the Veteran was again recalled to active duty for special work while the rest of his unit deployed due to his neck problems.  His DD-214 again reflects this period of ADSW constituted active duty.  During this time frame, in approximately May, the Veteran testified he was doing "PT" when he experienced increased pain and ended up in an ambulance.  The Veteran described during this event the pins popped out of his neck and eventually led to surgery to replace the pins.  He clarified this surgery was performed while he was still on active duty.

Therefore the evidence establishes the Veteran's neck condition increased in severity during his last period of active service to the point of requiring additional surgery.  Under VA regulations this increase in severity is presumed to be an aggravation of his pre-existing condition.  This presumption of aggravation may be rebutted by a specific finding that the increase in disability was due to the natural progression of the condition by clear and unmistakable (obvious and manifest) evidence.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

As will be discussed, in this case the evidence establishes by a credible, clear, and unmistakable finding that the Veteran's pre-existing neck condition was not aggravated beyond the natural progression of his condition by his active service.

At the time of occurrence the in-service event of increased severity of his neck condition was covered by an informal line of duty determination (LOD) written by Major M.  This report found the Veteran suffered from cervical herniations and spondylosis beginning in 1978 and had cervical hardware installed in a 1990 surgical procedure.  Due to "minor aggravations over a number of years" the hardware became compromised.  The Major indicated "There was little [the Veteran] could do to prevent this."  The aggravations continued beyond tolerability in May 2006 when additional surgery was needed to remove and replace the cervical hardware.  The Major opined "It was just going to be a matter of time.  The failure of, and replacement of the hardware was due to no negligence on the soldier's part."  Therefore this informal LOD suggests the Veteran's increase in severity during this period of active service was due to the natural breakdown of the hardware in his neck from his previous surgeries.

In July 2006 the Veteran was provided with a VA examination in conjunction with this claim.  The examiner noted the Veteran's prior history of surgeries and the Veteran reported he was pending another surgery for herniated disc soon.  The examiner noted all these surgeries were performed in the civilian sector and the Veteran stated he did not injure his neck and back in the military.  The Veteran described daily pain in his neck as well as morning stiffness.  He also reported he was awakened during the night by his pain.  The examiner noted the Veteran's range of motion was "generally reduced" with forward flexion to 20 degrees, 5 degrees of hyperextension, 20 degrees of lateral bending and rotation bilaterally.  Pain was increased with repetitive movement.  The examiner opined the Veteran would experience additional loss of five degrees of motion in all directions during flare-ups from repetitive use. The examiner was unable to read the Veteran's service treatment records from his first period of active service and was therefore unable to provide any opinion regarding the etiology of the Veteran's current condition and its relation to his active service.

In July 2006 the Veteran was seen by Dr. K.A. for a neurosurgical consultation.  The physician noted the Veteran's history of "complex cervical spine problems."  He indicated after the Veteran's 2000 surgery he experienced "significant improvement" of symptoms for approximately one year.  MRI from that same month revealed "severe cervical stenosis" at C4-5 with thickened ligament causing a "significant amount of canal compromise."  The physician also noted the Veteran's "significant" reduction in range of motion to less than 5 to 10 degrees in any direction, including flexion, extension, lateral rotation, and lateral bending.  Dr. K.A. then recommended additional testing.

The following month the Veteran returned to Dr. K.A. after completion of the requested testing.  Flexion and extension cervical x-rays revealed no signs of abnormal instability.  CT scan confirmed solid fusion at C5-6 and non-union at C6-7.  The physician recommended C4-5 anterior cervical discectomy, fusion, and plating, as well as removal of C6-7 anterior cervical plate for redo.  The physician also considered including C3-4 fusion mass but recommended against it as the findings were not as significant.  The physician also cautioned there was a chance for non-union considering the Veteran had non-union in the past.  

In August 2006 the Veteran was seen by Dr. D.S.  The physician noted the Veteran's previous cervical fusions.  The Veteran reported after his two prior surgeries he was involved in a motor vehicle accident and experienced pain in his neck ever since.  The physician noted "for that reason" the Veteran would be undergoing another cervical fusion procedure.  Therefore this medical record suggests the Veteran's 2006 surgery was related to his 2002 motor vehicle accident before active duty.

In September 2006 the Veteran had an additional surgery on his neck to decompress and fuse C4-5 and fuse C6-7.  The surgeon took down the C6-7 nonunion and removed the cervical plate from the prior surgery.  The surgeon noted the previous screws were stripped on the left side.  He then replaced the plating at C6-7.  Accordingly the surgical report suggests the 2006 surgery was to correct the worn down hardware from the previous 2000 surgery.

A post-surgical x-ray from September 2006 revealed anterior fusions at C4-5 and C6-7 with intervertebral disk bone grafts.

In October 2006 the Veteran returned one month post-op and reported his neck pain was "a little bit" better but still bothered him when he did "too much."  Dr. K.A. opined the Veteran had some improvement in symptomatology but noted it was unclear the extent of his improvement as the Veteran was a relatively poor historian.  The physician also noted the Veteran's continued smoking could have negative effects on his fusion process, particularly regarding his redo surgery.

After this third surgery the Veteran continued to seek treatment for neck pain throughout the period on appeal.

In January 2007 a formal line of duty determination found the Veteran's September 2006 neck injury when a screw broke loose from plate in C6-7 and C4-5 occurred in the line of duty as the Veteran was on ADSW during the time of the surgery.  The report indicated the reason for the Veteran's surgery was not due to his own negligence.  In his March 2008 written notice of disagreement the Veteran asserted that due to his line of duty determination and the fact that his surgery was conducted while on active duty his neck condition should be service connected.

In August 2007 the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file and personally interviewed and examined the Veteran.  The Veteran reported experiencing increased numbness in his back since his September 2006 surgery.  Spurling compression test was negative.  Range of motion was left rotation to 22 degrees and right rotation to 20 degrees with pain throughout the range of motion.  Lateral flexion was to 12 degrees, extension to 7 degrees, and flexion to 80 degrees, all with pain.  The examiner opined the Veteran would lose between 20 and 25 degrees of range of motion strength, coordination, and fatigue due to flares following repetitive movement.  The examiner opined the Veteran's cervical spine degenerative disc disease status post multiple surgeries was less likely than not due to the Veteran's military service.  The examiner explained the Veteran had multiple injuries before service, including the motor vehicle accident and heavy lifting, and no injurious episodes during active duty service.  The examiner further opined "given time, all of the accidents that he had could result in his symptoms."

In stating his opinion the examiner used the standard "less likely than not" and not clear and unmistakable to opine the Veteran's cervical spine condition was not related to his military service.  Accordingly this medical opinion alone does not establish the Veteran's pre-existing condition was not aggravated by his active duty service under VA regulations.  However, this report does provide some evidence against the Veteran's claim.

Following this examination the Veteran continued to report ongoing pain in his neck.  He also attended physical therapy and had multiple nerve block procedures performed to treat his neck pain.  

In September 2010 the Veteran saw private physician Dr. D.S. for follow-up of neck pain.  The Veteran reported continued neck pain with minimal relief and only temporary relief from nerve blocks.  Range of motion testing revealed flexion to 25 degrees, painful extension to 5 degrees, painful rotation to right of 45 degrees, and painful rotation to the left of 30 degrees.  Spurling's test was negative.  The Board notes this range of motion testing is roughly similar to the range of motion testing from January 2003, prior to his second and third periods of active service.

In June 2011 the Veteran was seen by Dr. E.B. for a disability examination.  The Veteran reported taking 8 Vicodin tablets a day to manage his neck pain.  Range of motion was 15 degrees rotation to the left and 45 degrees to the right.  He reported pain on palpation.  The physician opined the Veteran's impaired range of motion was much more than would be expected following his previous surgeries.  The physician could not identify any subjective evidence the Veteran had rheumatoid arthritis, despite his assertion he was diagnosed with this condition 4 or 5 years ago.  X-ray revealed degenerative facet disease with fusion hardware at C4-5 and C6-7.  Hardware was intact and alignment was normal.  Multilevel degenerative facet disease was most pronounced at C2-3 and C3-4 on the left side.

In August 2013 the Veteran was provided with an additional VA examination.  The examiner reviewed the Veteran's claims file, including his history of neck surgeries and the line of duty finding.  The examiner indicated the Veteran had degenerative joint disease of the cervical spine and a history of three neck surgeries.  The Veteran reported his pain was currently 4 out of 10 but could flare to up to 10 out of 10 with any physical activity.  Range of motion was forward flexion to 30 degrees with pain beginning at 20 degrees, extension was to zero degrees, right lateral flexion to 10 degrees, left lateral flexion to 10 degrees, right lateral rotation to 30 degrees with pain beginning at 20 degrees, and left lateral rotation to 30 degrees with pain beginning at 20 degrees.  No additional limitation of motion was noted following repetitive-use testing.  Muscle strength, sensory testing, and reflexes were all normal.

The examiner opined there was clear and convincing evidence "(obvious, manifest, un-debatable)" that the Veteran had a cervical spine disability that pre-existed his periods of active military service.  The examiner continued there was also clear and convincing evidence this pre-existing disability was not permanently aggravated by his active service.  Instead, his current cervical spine condition was "the natural progression of his pre-existing cervical spine condition."  The examiner explained the record included clear details the Veteran's current condition started in 2000 when he was not on active duty.  He pointed to the January 2003 medical examination which noted the Veteran's ongoing neck symptoms and the provider's opinion his symptoms would not resolve.  The examiner also noted the range of motion the Veteran demonstrated on that day was similar to that noted in 2003.  Additionally the examiner indicated the operative report from 2006 reflects that surgery was needed as the prior surgery failed to fuse C6-C7.  The examiner stated revision surgery was often required following cervical fusion procedures.  He also noted the evidence the Veteran had stenosis at C4-C5 in 2006 and opined, "It is well documented in the medical literature the cervical fusion can often lead to progressive disease above the level of the fusion."  Based on all the foregoing the examiner opined "It is most likely that his current cervical spine condition is the natural progression of his cervical spine condition" and "likely would be the same had he never gone on active duty."

This most recent examiner reviewed the Veteran's complete claims file and provided a clear, unequivocal opinion that the record contained clear and convincing evidence the Veteran's pre-existing cervical spine condition was not permanently aggravated by his active service.  The examiner also included a complete rationale explaining his opinion.  Therefore this examination report provides probative evidence against the Veteran's claim.

Based on the foregoing the evidence of record establishes by clear and convincing evidence the Veteran's pre-existing neck condition was not aggravated beyond the natural progression of his condition during his active duty service.  In making this determination the Board has considered the Veteran's lay assertions his condition was aggravated by his active service but found his statements are not supported by the probative medical evidence.  First, range of motion testing before the Veteran's second and third periods of active service were roughly the same as testing completed after active service and subsequent surgical procedures.  Additionally the medical evidence of record suggests the Veteran's 2006 surgery during active service was the result of the progression of his 2000 surgery.  For example, the 2006 surgical report noted the prior screws in his cervical spine were stripped and the prior screws and plating had to be removed and replaced.  Most persuasively, in August 2013 the VA examiner opined in a probative report that the Veteran's current cervical spine condition was clearly and unmistakably not aggravated by his military service, but rather was the natural progression of his pre-existing neck condition.  The examiner even opined the Veteran's condition would have been the same if he had never returned to active duty.  The record does not include any medical evidence suggesting the Veteran's neck condition was permanently aggravated by his active service.  As such, the Board finds the evidence is not debatable and does not establish the Veteran's current neck condition is the result of a permanent aggravation of his pre-existing neck condition during his military service beyond the natural progression of his condition.  Therefore, the Veteran's claim for service connection is denied.




Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in January 2006, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  A subsequent letter in March 2006 also informed the Veteran how disability ratings and effective dates were established several months prior to the initial adjudication of his claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records and records from the Social Security Administration.  

The Veteran was also provided with a hearing before the Board in March 2011.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Oregon Department of Veterans Affairs, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed neck condition, specifically regarding any increase in severity during his active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and all identified evidence was obtained and associated with the claims file.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

The Board has considered the Veteran's objection in his March 2008 written notice of disagreement that the examination was not thorough because the examiner only saw him for less than 5 minutes.  However, as discussed, the Board finds the August 2007 examination report was adequate and thorough.  Moreover the Veteran was provided with an additional examination in August 2013 and neither the Veteran nor his representative has voiced any issue with the adequacy of this most recent examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The Veteran's claim for service connection for a cervical spine condition is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


